      Case 2:19-cv-01151-JAD-EJY Document 34 Filed 05/08/20 Page 1 of 2



1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    NORTH AMERICAN TITLE INSURANCE COMPANY
8                                  UNITED STATES DISTRICT COURT
9                                            DISTRICT OF NEVADA
10    BAYVIEW LOAN SERVICING, LLC,                           Case No.: 2:19-cv-01151-JAD-EJY
11                             Plaintiffs,                    STIPULATION AND ORDER FOR
                                                              EXTENSION OF TIME TO FILE
12                      vs.                                   RESPONSE TO MOTION TO DE-
                                                              DESIGNATE DOCUMENTS AS
13    NORTH AMERICAN TITLE INSURANCE                          CONFIDENTIAL (ECF NO. 27)
      COMPANY, et al.,
14                                                            (SECOND REQUEST)
                               Defendants.
15

16

17              Plaintiff Bayview Loan Servicing, LLC (“Plaintiff”) and defendant North American Title

18   Insurance Company (“North American”) (collectively the “Parties”) by and through their counsel

19   of record, hereby agree and stipulate as follows:

20              WHEREAS on April 3, 2020 Plaintiff filed its Motion to De-Designate Documents as

21   Confidential Under the Stipulated Protective Order (ECF No. 27);

22              WHEREAS on April 16, 2020, the District Court extended North American’s deadline to

23   respond to Bayview’s motion until May 8, 2020 (ECF No. 32);

24              WHEREAS North American requests an additional one (1) week from the current May 8,

25   2020 deadline to file its response to Plaintiff’s Motion to De-Designate Documents as

26   Confidential Under the Stipulated Protective Order, and thus requests an extension of time

27   through and including May 15, 2020 to file its response;

28              WHEREAS this extension is requested to allow North American additional time to

                                                         1
                                             STIPULATION AND ORDER
     551101.1
      Case 2:19-cv-01151-JAD-EJY Document 34 Filed 05/08/20 Page 2 of 2



1    procure an appropriate supporting declaration for its response in opposition to Plaintiff’s motion
2    and to complete its brief in opposition to the motion, both of which have been delayed by stay-at-
3    home orders relating to the Covid-19 novel coronavirus emergency;
4               WHEREAS Plaintiff does not oppose the extension;
5               WHEREAS this is the second request for an extension which is made in good faith and not
6    for the purposes of delay.
7               NOW THEREFORE IT IS HEREBY STIPULATED, SUBJECT TO THE APPROVAL
8    OF THE COURT that North American shall have until Friday, May 15, 2020 to file its response
9    in opposition to Plaintiff’s Motion to De-Designate Documents as Confidential Under the
10   Stipulated Protective Order (ECF No. 27).
11   AKERMAN LLP                                     EARLY SULLIVAN WRIGHT GIZER &
                                                     McRAE, LLP
12
     /s/-Darren T. Brenner                           /s/-Kevin S. Sinclair
13   DARREN T. BRENNER, ESQ.                         KEVIN S. SINCLAIR, ESQ.
     Nevada Bar No. 8386                             Nevada Bar No. 12277
14   JAMIE K. COMBS, ESQ.                            SOPHIA S. LAU, ESQ.
     Nevada Bar No. 13088                            Nevada Bar No. 13365
15   1635 Village Center Circle, Suite 200           8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, NV 89134                             Las Vegas, NV 89148
16
     Attorneys for Bayview Loan Servicing,           Attorneys for North American Title Insurance
17   LLC                                             Company
18

19
                                                   ORDER
20

21              IT IS SO ORDERED:

22                                          _________________________________________
                                            THE HON. ELAYNA J. YOUCHAH
23                                          UNITED STATES MAGISTRATE JUDGE
24
                                                             May 8, 2020
                                            DATED: _________________________________
25

26

27

28

                                                        2
                                          STIPULATION AND ORDER
     551101.1
